
	

115 SRES 622 IS: Supporting renaming NATO Headquarters after the late United States Senator John Sidney McCain, III.
U.S. Senate
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 622
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2018
			Mr. Rubio (for himself, Mr. Cardin, Mr. Flake, Mrs. Shaheen, Mr. Young, Mr. Merkley, Mr. Kennedy, Mrs. Gillibrand, Ms. Collins, Mr. Markey, Mr. Johnson, Mr. Van Hollen, Mr. Coons, and Mr. Booker) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Supporting renaming NATO Headquarters after the late United States Senator John Sidney
			 McCain, III.
	
	
 Whereas the late United States Senator John Sidney McCain, III, wrote on February 4, 2006, “We in the transatlantic community should dare to dream today of the future we might help build in Europe's borderlands, in Central Asia, and throughout the Broader Middle East. As partners in a shared and historic endeavor that has already transformed the lives of millions, we should discount neither the power of our ideals nor the capacity of our democracies. In turning back the forces of tyranny and terror, and in helping to secure the blessings of liberty everywhere, we will embark on a project worthy of this grand alliance. And in doing so, we will prevail, as we have prevailed before—together.”;
 Whereas Senator McCain, as Chairman of the Committee on Armed Services of the Senate, said during his opening statement on March 23, 2017, “The price our NATO allies paid in blood fighting alongside us should never be diminished. And we must never forget that America is safer and more secure because it has allies that are willing to step up and share the burden of collective security.”;
 Whereas Senator McCain stated on July 10, 2018, “As we face the most complex and dangerous security environment since the end of the Cold War, we must not forget that America is safer and more secure because we work with and through our allies. Throughout the past seven decades, the United States and its NATO allies have served together, fought together, and sacrificed together for a vision of the world based on freedom, democracy, human rights and rule of law. Our enduring alliance stands as an important safeguard in preserving this world order—and it is essential to securing our national interests.”;
 Whereas Member of Parliament of the United Kingdom Tom Tugendhat, Chair of the Foreign Affairs Committee in the House of Commons, has advocated for NATO to rename its headquarters after Senator McCain, saying that “[f]ew argued more passionately for a shared commitment to each other's security or understood better that we are all part of one great experiment in freedom”;
 Whereas NATO has already stated that it would “carefully consider” renaming its headquarters building after Senator McCain;
 Whereas NATO’s new headquarters building was inaugurated on May 25, 2017, is the political and administrative center for NATO activities, is home to the North Atlantic Council and NATO’s international staff and international military staff, and hosts approximately 6,000 meetings a year;
 Whereas former NATO Secretaries General Anders Fogh Rasmussen, Lord George Robertson, and Javier Solana have urged NATO to rename its new headquarters after Senator McCain, writing that “few things symbolise this alliance, and the enduring benefits of American global leadership, more vividly than the life and work of John McCain” and that “[w]hether advancing the cause of freedom across the former Soviet states of eastern Europe or defending the multilateral international order at a time of skepticism, his work was a beacon for all of us who believe that transatlantic unity is the only means for ensuring peace”;
 Whereas current NATO Secretary General Jans Stoltenberg wrote that Senator McCain will be remembered both in Europe and North America for his courage and character, and as a strong supporter of NATO; and
 Whereas renaming NATO headquarters after Senator McCain would need the unanimous approval of all 29 members of NATO: Now, therefore, be it
		
	
 That the Senate— (1)recognizes, as the late United States Senator John Sidney McCain, III, did, the immense benefits to the United States and the world of the NATO alliance;
 (2)strongly supports the renaming of NATO headquarters in Brussels, Belgium, after Senator McCain; (3)calls on all NATO members to support renaming NATO headquarters after Senator McCain, in recognition of his long and ironclad support for NATO; and
 (4)urges the President to support renaming NATO headquarters after Senator McCain and to direct appropriate officials at the Department of State and the Department of Defense to advocate for their counterparts in NATO member states to support renaming NATO headquarters after Senator McCain.
			
